Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/829,763 filed on 06/17/2022. 
Claims 1 – 10 are pending and ready for examination.


Priority
This application is a continuation application of US Patent Application no. 16/851,932 (Now Patent US 11,381,983 B2) filed on 04/17/2020, which is claims priority to US continuation application no. 15/757,432 (Now Patent US 10,667,146 B2) filed on 03/05/2018, which is a National stage of International Application no. PCT/JP2016/004157 filed on 09/13/2016, which claims priority to Japanese patent application no. JP2015-217963 filed on 11/05/2015.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
reception module in claim 8;
calculation module in claims 8 - 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph limitation:
The support of the corresponding structure appears in Fig. 11 along with related discussion in the specification ¶ [0081] – [0088]. In the Fig.11, RF transceiver 1101 works as a reception module and SoC 1105 works as a calculation module.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 10 of U.S. patent no. 10,667,146 B2 (Application No. 15/757,432). Further, claims 1, 6 – 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 4 of U.S. patent no. 11,381,983 B2 (Application No. 16/851,932). Although the claims at issue are not identical, but they are not patentably distinct from each other because both inventions are directed towards communication between UE and BS in different coverage enhancement levels. With respect to the independent claims of instant application and patent 10,667,146 B2, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Patent
Instant application no. 17/829,763 
Patent no. US 10,667,146 B2
1. A base station comprising: 
a memory; and 
at least one processor coupled to the memory and configured to transmit to a radio terminal a first value of a first radio resource configuration information element and information about a conversion factor, the first value being associated with normal coverage or with a first coverage enhancement level, wherein 
a value of the conversion factor obtained from the information about the conversion factor is used by the radio terminal to derive a second value of the first radio resource configuration information element, the second value being associated with a second coverage enhancement level. 
1. A base station comprising: 
a memory; and 
at least one processor coupled to the memory and configured to 
transmit to a radio terminal a first value of a first radio resource configuration information element and information about a conversion factor, the first value being associated with normal coverage or with a first coverage enhancement level, wherein 
a value of the conversion factor obtained from the information about the conversion factor is used by the radio terminal to derive a second value of the first radio resource configuration information element from the first value, the second value being associated with a second coverage enhancement level.


As can be seen from the direct claim comparison of Table 1, claim of the instant application is a boarder version of the Patented claim. The dissimilar parts of the claims are underlined and it is an obvious variation. Similar claim comparison can be shown for the instant claim 1 vs. claim 1 of the patent 11,381,983 and the instant claim is a boarder version of the patented claim 1.
Therefore, claims 1 – 10 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 10 of U.S. patent no. 10,667,146 B2 and claims 1, 6 – 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 4 of U.S. patent no. 11,381,983 B2.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (LEE hereinafter referred to LEE) (US 2018/0063722 A1) (relies on filing date of us-provisional-application US 62/144,338 that completely supports all citation) (cited in IDS) in view of Priyanto et al. (Priyanto hereinafter referred to Priyanto) (US 2017/0099682 A1) (relies on filing date of us-provisional-application US 62/236,623 that completely supports all citation).

Regarding claim 1, LEE teaches (Title, Method and device for applying value on basis of coverage extension level) a base station (Fig.15 and [0232], Base station 1500), comprising: 
a memory (Fig.15 and [0232], memory 1502); and 
at least one processor (Fig.15 and [0232], processor 1501) coupled to the memory ([0232], The memory 1502 is connected to the processor 1501) and configured to ([0232], processor 1501 implements proposed functions, processes and/or methods) transmit to a radio terminal a first value of a first radio resource configuration information element (Fig.11 and [0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels (S1100). [0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Fig.14 and [0223], The UE receives a specific value and one or more offset values corresponding to one or more CE levels from a network (S1410); [0224] The specific value is any one of a timer value, a window size, and a maximum counter value.. Here, the list / specific value corresponds to radio resource configuration information element. Therefore, one of the specific value is a first value of a first radio resource configuration information element) and information about a conversion factor ([0203], A BS broadcasts one or more offsets corresponding to one or more CE levels; [0135], UE receives a different offset value related to the CE level through broadcast signaling; [0136], UE manipulates a specific value by using the received offset value. The manipulation is performed by multiplication, addition…. Here, the offset values corresponding to CE levels are considered as a conversion factor, as it converts the specific value to a manipulated value by manipulation), the first value being associated with normal coverage or with a first coverage enhancement level ([As mentioned above, the list / specific value corresponds to one or more CE levels. Therefore, the first value is associated with a first coverage enhancement level), wherein 
a value of the conversion factor obtained from the information about the conversion factor ([224], The offset value differs for each of the timer value, the window size, or the maximum counter value and also differs depending on the CE level of the UE) is used by the radio terminal to derive a second value of the first radio resource configuration information element ([0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication, addition, subtraction, and/or division. [0181], The UE uses the offset value to adjust ra-ResponseWindowSize; [0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. Therefore, a second value of the first radio resource configuration information element is derived by using a value of the conversion factor).
LEE does not specifically teach
the second value being associated with a second coverage enhancement level.
However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) 
a first value of a first radio resource configuration information element (Fig.5, block 504. [0068], determining a first resource. Here, the first resource is a first value of a first radio resource configuration information element), the first value being associated with normal coverage or with a first coverage enhancement level (Fig.5, block 506. [0068], determining a CE level to which the first resources. Here, the determined CE level is a first CE level), 
derive a second value of the first radio resource configuration information element, the second value being associated with a second coverage enhancement level (Fig.5, block 508. [0068], allocating, by a base station, at least some additional resources to the determined CE level or a higher CE level than the determined CE level. Here, the higher CE level is a second CE level. Since, some additional resources are allocated to the first resource/ a first value of a first radio resource configuration information element; therefore, updated resource is a second value of the first radio resource configuration information element. Accordingly, the second value being associated with a second coverage enhancement level); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE as mentioned above and further incorporate the teaching of Priyanto to a second coverage enhancement level. The motivation for doing so would have been to provide systems, apparatus, methods, computer program products and the like for updating CE (Coverage Enhancement)-level of a User Terminal/Equipment (UE), in which re-allocation of PRACH resources over multiple CE levels based on the number of devices in each CE level, thereby increasing network utilization and efficiency (Priyanto, Abstract and [0073]).

Regarding claim 4, combination of LEE and Priyanto teaches all the features with respect to claims 1 as outlined above.
LEE further teaches wherein 
wherein the value of the conversion factor is also used to derive a value ([0181], UE uses the offset value to adjust ra-ResponseWindowSize; [0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. Therefore, the value of the conversion factor is also used to derive a value).
LEE does not specifically teach
a value of a second radio resource configuration information element different from the first radio resource configuration information element, the value of the second radio resource configuration information element being associated with the second coverage enhancement level.
However, Priyanto teaches 
a value of a second radio resource configuration information element different from the first radio resource configuration information element, the value of the second radio resource configuration information element being associated with the second coverage enhancement level (As mentioned above, some additional resources are allocated to the first resource; therefore, the updated resource (i.e. a value of a second radio resource configuration information element) is first value and additional resource value. Accordingly, it is different from the first radio resource configuration information element.  Also the updated resource associated with a second coverage enhancement level; therefore, the value of the second radio resource configuration information element being associated with the second coverage enhancement level).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of LEE and Priyanto as mentioned in claims 1 and 8 and further incorporate the teaching of Priyanto. The motivation for doing so would have been to provide systems, apparatus, methods, computer program products and the like for updating CE (Coverage Enhancement)-level of a User Terminal/Equipment (UE), in which re-allocation of PRACH resources over multiple CE levels based on the number of devices in each CE level, thereby increasing network utilization and efficiency (Priyanto, Abstract and [0073]).

Regarding claim 6, LEE teaches a method (Title, Method and device for applying value on basis of coverage extension level) in a base station (Fig.15 and [0232], Base station 1500), the method comprising: 
transmitting to a radio terminal a first value of a first radio resource configuration information element (Fig.11 and [0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels (S1100). [0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Fig.14 and [0223], The UE receives a specific value and one or more offset values corresponding to one or more CE levels from a network (S1410); [0224] The specific value is any one of a timer value, a window size, and a maximum counter value.. Here, the list / specific value corresponds to radio resource configuration information element. Therefore, one of the specific value is a first value of a first radio resource configuration information element) and information about a conversion factor ([0203], A BS broadcasts one or more offsets corresponding to one or more CE levels; [0135], UE receives a different offset value related to the CE level through broadcast signaling; [0136], UE manipulates a specific value by using the received offset value. The manipulation is performed by multiplication, addition…. Here, the offset values corresponding to CE levels are considered as a conversion factor, as it converts the specific value to a manipulated value by manipulation), the first value being associated with normal coverage or with a first coverage enhancement level ([As mentioned above, the list / specific value corresponds to one or more CE levels. Therefore, the first value is associated with a first coverage enhancement level), wherein 
a value of the conversion factor obtained from the information about the conversion factor ([224], The offset value differs for each of the timer value, the window size, or the maximum counter value and also differs depending on the CE level of the UE) is used by the radio terminal to derive a second value of the first radio resource configuration information element ([0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication, addition, subtraction, and/or division. [0181], The UE uses the offset value to adjust ra-ResponseWindowSize; [0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. Therefore, a second value of the first radio resource configuration information element is derived by using a value of the conversion factor).
LEE does not specifically teach
the second value being associated with a second coverage enhancement level.
However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) 
a first value of a first radio resource configuration information element (Fig.5, block 504. [0068], determining a first resource. Here, the first resource is a first value of a first radio resource configuration information element), the first value being associated with normal coverage or with a first coverage enhancement level (Fig.5, block 506. [0068], determining a CE level to which the first resources. Here, the determined CE level is a first CE level), 
derive a second value of the first radio resource configuration information element, the second value being associated with a second coverage enhancement level (Fig.5, block 508. [0068], allocating, by a base station, at least some additional resources to the determined CE level or a higher CE level than the determined CE level. Here, the higher CE level is a second CE level. Since, some additional resources are allocated to the first resource/ a first value of a first radio resource configuration information element; therefore, updated resource is a second value of the first radio resource configuration information element. Accordingly, the second value being associated with a second coverage enhancement level); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE as mentioned above and further incorporate the teaching of Priyanto to a second coverage enhancement level. The motivation for doing so would have been to provide systems, apparatus, methods, computer program products and the like for updating CE (Coverage Enhancement)-level of a User Terminal/Equipment (UE), in which re-allocation of PRACH resources over multiple CE levels based on the number of devices in each CE level, thereby increasing network utilization and efficiency (Priyanto, Abstract and [0073]).

Regarding claim 7, LEE teaches (Title, Method and device for applying value on basis of coverage extension level) a non-transitory computer readable medium storing a program for causing a computer to perform a method in a base station (Fig.15 and [0232], Base station 1500; [0234], processor includes an application-specific integrated circuit (ASIC), …; memory includes a read-only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium,…), wherein
the method comprises transmitting to a radio terminal a first value of a first radio resource configuration information element (Fig.11 and [0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels (S1100). [0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Fig.14 and [0223], The UE receives a specific value and one or more offset values corresponding to one or more CE levels from a network (S1410); [0224] The specific value is any one of a timer value, a window size, and a maximum counter value.. Here, the list / specific value corresponds to radio resource configuration information element. Therefore, one of the specific value is a first value of a first radio resource configuration information element) and information about a conversion factor ([0203], A BS broadcasts one or more offsets corresponding to one or more CE levels; [0135], UE receives a different offset value related to the CE level through broadcast signaling; [0136], UE manipulates a specific value by using the received offset value. The manipulation is performed by multiplication, addition…. Here, the offset values corresponding to CE levels are considered as a conversion factor, as it converts the specific value to a manipulated value by manipulation), the first value being associated with normal coverage or with a first coverage enhancement level ([As mentioned above, the list / specific value corresponds to one or more CE levels. Therefore, the first value is associated with a first coverage enhancement level), wherein 
a value of the conversion factor obtained from the information about the conversion factor ([224], The offset value differs for each of the timer value, the window size, or the maximum counter value and also differs depending on the CE level of the UE) is used by the radio terminal to derive a second value of the first radio resource configuration information element ([0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication, addition, subtraction, and/or division. [0181], The UE uses the offset value to adjust ra-ResponseWindowSize; [0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. Therefore, a second value of the first radio resource configuration information element is derived by using a value of the conversion factor).
LEE does not specifically teach
the second value being associated with a second coverage enhancement level.
However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) 
a first value of a first radio resource configuration information element (Fig.5, block 504. [0068], determining a first resource. Here, the first resource is a first value of a first radio resource configuration information element), the first value being associated with normal coverage or with a first coverage enhancement level (Fig.5, block 506. [0068], determining a CE level to which the first resources. Here, the determined CE level is a first CE level), 
derive a second value of the first radio resource configuration information element, the second value being associated with a second coverage enhancement level (Fig.5, block 508. [0068], allocating, by a base station, at least some additional resources to the determined CE level or a higher CE level than the determined CE level. Here, the higher CE level is a second CE level. Since, some additional resources are allocated to the first resource/ a first value of a first radio resource configuration information element; therefore, updated resource is a second value of the first radio resource configuration information element. Accordingly, the second value being associated with a second coverage enhancement level); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE as mentioned above and further incorporate the teaching of Priyanto to a second coverage enhancement level. The motivation for doing so would have been to provide systems, apparatus, methods, computer program products and the like for updating CE (Coverage Enhancement)-level of a User Terminal/Equipment (UE), in which re-allocation of PRACH resources over multiple CE levels based on the number of devices in each CE level, thereby increasing network utilization and efficiency (Priyanto, Abstract and [0073]).

Regarding claim 8, LEE teaches (Title, Method and device for applying value on basis of coverage extension level) a radio terminal (Fig.15 and [0233], UE 1510), comprising: 
a memory (Fig.15 and [0233], memory 1512); and 
at least one processor (Fig.15 and [0233], processor 1511) coupled to the memory ([0233], memory 1512 is connected to the processor 1511) and configured to ([0233], processor 1511 implements proposed functions, processes and/or methods) execute at least one module comprising: 
a reception module (Fig.15 and [0233], a transceiver 1513) configured to receive from a base station a first value of a first radio resource configuration information element (Fig.11 and [0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels (S1100). [0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Fig.14 and [0223], The UE receives a specific value and one or more offset values corresponding to one or more CE levels from a network (S1410); [0224] The specific value is any one of a timer value, a window size, and a maximum counter value.. Here, the list / specific value corresponds to radio resource configuration information element. Therefore, one of the specific value is a first value of a first radio resource configuration information element), the first value being associated with normal coverage or a first coverage enhancement level (As mentioned above, the list / specific value corresponds to one or more CE levels. Therefore, the first value is associated with a first coverage enhancement level); and 
a calculation module (Fig.15 and [0233], processor 1511) configured to derive a second value of the first radio resource configuration information element by converting the first value using a value of a conversion factor ([0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication, addition, subtraction, and/or division. Here, the offset values corresponding to CE levels are considered as a conversion factor, as it converts the specific value to a manipulated value by manipulation. [0181], The UE uses the offset value to adjust ra-ResponseWindowSize; [0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. Therefore, a second value of the first radio resource configuration information element is derived by using a value of the conversion factor).
LEE does not specifically teach
the second value being associated with a second coverage enhancement level.
However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) 
a first value of a first radio resource configuration information element (Fig.5, block 504. [0068], determining a first resource. Here, the first resource is a first value of a first radio resource configuration information element), the first value being associated with normal coverage or with a first coverage enhancement level (Fig.5, block 506. [0068], determining a CE level to which the first resources. Here, the determined CE level is a first CE level), 
derive a second value of the first radio resource configuration information element, the second value being associated with a second coverage enhancement level (Fig.5, block 508. [0068], allocating, by a base station, at least some additional resources to the determined CE level or a higher CE level than the determined CE level. Here, the higher CE level is a second CE level. Since, some additional resources are allocated to the first resource/ a first value of a first radio resource configuration information element; therefore, updated resource is a second value of the first radio resource configuration information element. Accordingly, the second value being associated with a second coverage enhancement level); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE as mentioned above and further incorporate the teaching of Priyanto to a second coverage enhancement level. The motivation for doing so would have been to provide systems, apparatus, methods, computer program products and the like for updating CE (Coverage Enhancement)-level of a User Terminal/Equipment (UE), in which re-allocation of PRACH resources over multiple CE levels based on the number of devices in each CE level, thereby increasing network utilization and efficiency (Priyanto, Abstract and [0073]).

Regarding claims 2 and 9, combination of LEE and Priyanto teaches all the features with respect to claims 1 and 8, respectively as outlined above.
LEE further teaches wherein 
the first radio resource configuration information element comprises two or more radio resource configuration information elements ([0224] The specific value is any one of a timer value, a window size, and a maximum counter value.. As mentioned above, the list / specific value corresponds to first radio resource configuration information element. Therefore, the first radio resource configuration information element comprises two or more radio resource configuration information elements), 
the second value ([0136], The manipulated value are different from each other depending on the CE level of the UE) comprises two or more values of the two or more radio resource configuration information elements ([0181], UE uses the offset value to adjust ra-ResponseWindowSize; [0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. Here, adjusted ra-ResponseWindowSize and mac-ContentionResolutionTimer are the two or more values of the two or more radio resource configuration information elements), and 
the value of the conversion factor is used by the radio terminal to derive each of the two or more values from the first value (As mentioned above, the UE uses the offset value/ conversion factor….)
LEE does not specifically teach
the two or more values being associated with the second coverage enhancement level.
However, Priyanto teaches 
the two or more values being associated with the second coverage enhancement level (As mentioned above, some additional resources are allocated to the first resource; therefore, the updated resource is a combination of two values (i.e. first value and additional resource value). Also the updated resource associated with a second coverage enhancement level; therefore, the two or more values being associated with the second coverage enhancement level).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of LEE and Priyanto as mentioned in claims 1 and 8 and further incorporate the teaching of Priyanto. The motivation for doing so would have been to provide systems, apparatus, methods, computer program products and the like for updating CE (Coverage Enhancement)-level of a User Terminal/Equipment (UE), in which re-allocation of PRACH resources over multiple CE levels based on the number of devices in each CE level, thereby increasing network utilization and efficiency (Priyanto, Abstract and [0073]).

Regarding claims 3 and 10, combination of LEE and Priyanto teaches all the features with respect to claims 1 and 8, respectively as outlined above.
LEE further teaches 
wherein the value of the conversion factor is used by the radio terminal to derive, the second value (same as mentioned in claims 1 and 8).
LEE does not specifically teach
in addition to the second value, a third value of the first radio resource configuration information element from the first value, the third value being associated with a third coverage enhancement level.
However, Priyanto teaches 
in addition to the second value, a third value of the first radio resource configuration information element from the first value, the third value being associated with a third coverage enhancement level ([0029], a number of CE levels in the plurality of CE levels and random access resource allocations (time/frequency) corresponding to each of the number of CE levels. Here, each of the resource allocations corresponds to a CE level; therefore, third value being associated with a third coverage enhancement level).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of LEE and Priyanto as mentioned in claims 1 and 8 and further incorporate the teaching of Priyanto. The motivation for doing so would have been to provide systems, apparatus, methods, computer program products and the like for updating CE (Coverage Enhancement)-level of a User Terminal/Equipment (UE), in which re-allocation of PRACH resources over multiple CE levels based on the number of devices in each CE level, thereby increasing network utilization and efficiency (Priyanto, Abstract and [0073]).



Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Hessler et al. (Pub. No. US 2013/0195031 A1) – “Methods And Network Nodes For Scheduling Transmission” discloses methods and network nodes in a wireless telecommunication system for scheduling transmission between the radio network node and a user equipment and a method therein as well as a user equipment for receiving a scheduling grant for a transmission between the user equipment and the radio network node and a method therein. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474